Citation Nr: 1804845	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder.

2.  Entitlement to a compensable disability rating for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that previously the Veteran perfected the issues of entitlement to service connection for sciatica of the right lower extremity and entitlement to service connection for a lumbar disorder.  During the pendency of the appeal however, the Veteran was granted service connection for both of these conditions.  Therefore, the Veteran has been granted his full prayer of relief for both of these issues, and, as such, no further appellate consideration of these issues is necessary.

The Board also notes that on November 16, 2016 a notice of disagreement (NOD) was submitted on the Veteran's behalf appealing the issues of: entitlement to service connection for hearing loss of the left ear; entitlement to a disability rating in excess of 10 percent for a lumber disorder; and entitlement to a disability rating in excess of 10 percent for sciatica of the right lower extremity.  On November 22, 2016 however, the RO informed the Veteran that the NOD had been rejected, because the NOD was not submitted by the Veteran or a representative of record.  The Veteran did not follow up by submitting a corrected NOD.  

The issue of entitlement to a compensable disability rating for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran testified at a personal hearing before the Board on November 16, 2016 that he desired to withdraw the issue of entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder, and, on November 17, 2016, the Veteran's representative submitted a signed written statement withdrawing the issue of entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder is dismissed.
REMAND

The Veteran contends that he is entitled to compensable disability rating for hearing loss of the right ear.  The Veteran testified at a personal hearing before the Board in November 2016 his hearing loss had become more severe since his most recent VA examination.  See Transcript.  As such, this matter must be remanded in order to provide the Veteran with a new VA examination in order to determine the current severity of his hearing loss of the right ear.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of his hearing loss of the right ear.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


